Case 1:17-cv-22153-DPG Document 94 Entered on FLSD Docket 03/20/2019 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                         Miami Division

         Francois Severe, as Personal
         Representative of the Estate of                             Case No. 17-cv-22153-DPG
         Fritz Severe,

                Plaintiff,
         v.

         CITY OF MIAMI, and
         ANTONIO VICENTE TORRES, IV
         individually and in his capacity
         as a City of Miami Police Officer,
                 Defendants.
         _________________________________/

           PLAINTIFF’S NOTICE OF INTENT TO RELY ON SUPPLEMENTAL
     AUTHORITY IN SUPPORT OF PLAINTIFF’S RESPONSE IN OPPOSITION TO
     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND INCORPORATED
                     MEMORANDUM OF LAW [D.E. 56]

         Plaintiff, Francois Severe, as Personal Representative of the Estate of Fritz Severe hereby

  gives notice of his intent to rely on two case decisions in opposition to Defendant Antonio

  Vicente Torres’s (“Torres”) qualified immunity affirmative defense on his summary judgment

  motion.

         In Alexandre v. City of Miami, et al., (Case No. 16-23064), this Court considered the

  summary judgment motions by numerous individual City of Miami police officers, including

  Javier Ortiz. In Alexandre, following the Miami Heat’s NBA championship victory, the plaintiff

  participated in a massive celebration in Downtown Miami and had consumed some alcohol, but

  it was disputed as to whether he was intoxicated. City of Miami police officers attempted to

  disburse the crowd and there was some resilience expressed by many members of the celebrating

  public. Alexandre recorded this activity on his cell phone when defendant Javier Ortiz grabbed

  him around the neck and threw him to the ground with no prior warning or advise of arrest.
Case 1:17-cv-22153-DPG Document 94 Entered on FLSD Docket 03/20/2019 Page 2 of 5



  There were conflicting accounts about this altercation. The police contended that Alexandre was

  resisting arrest, though the police did admit to using an open hand to strike the plaintiff and

  Alexandre himself alleged that he was kicked, punched and beaten by the officers resulting in a

  fractured orbital bone, lacerations and contusions.

         Primarily because of an unclear factual record and recognizing the low bar for arguable

  probable cause, the Court found qualified immunity for the individual officers, but only on their

  decision to disburse the crowd and arrest the plaintiff, thus granting summary judgment on the

  claims for violations of the First Amendment and false arrest. However, with regards to the

  excessive use of force claims, under the Scott v. Battle, 688 F. App.’x 674, 677 (11th Cir. 2017)

  analysis, this Court found that the use of force was excessive and denied qualified immunity.

  The Court found that Alexandre’s alleged crime was not severe; that even though Alexandre

  might have been ignoring a disbursal order, it would have been a nonviolent misdemeanor not

  justifying the use of any force. The record did not reflect Alexandre posing an immediate threat

  to the safety of the officers (or others) and that while Alexander might have been verbally

  obnoxious, he had no weapon and was not threatening anybody. The court recognized other

  factual disputes regarding the verbal exchange between the individual officers and Alexandre,

  but that the force and injuries that resulted therefrom gave rise to a fact dispute on qualified

  immunity.

         The Court then determined whether the constitutional right was clearly established and

  relying upon Fils v. City of Aventura, 647 F.3d 1272, 1288, (11th Cir. 2011), Priester v. City of

  Riviera Beach, 208 F.3d 919 (11th Cit. 2000) and Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir.

  2002), found that the individual officers were not entitled to qualified immunity. In Fils, there

  was no qualified immunity for officers who tased a man suspected of a misdemeanor who was
Case 1:17-cv-22153-DPG Document 94 Entered on FLSD Docket 03/20/2019 Page 3 of 5



  neither resisting the officers or attempting to flee. In Priester, there was no qualified immunity

  for an officer who released a police dog on a burglary suspect. In Lee, there was no qualified

  immunity for an officer who pulled the suspect from her car, handcuffed her and slammed her

  against the car for excessively honking her horn while driving.

         In Alexandre, as the Court found can and should also find in Severe, the Court applied the

  “obvious clarity” doctrine where the officers’ conduct is plainly, objectively unreasonable, that

  prior case law is unnecessary to determine that the force used was disproportionate to the crime

  and actions of the suspect.

         On March 14, 2019, the Eleventh Circuit Court of Appeals affirmed U.S. District Court

  Judge Federico Moreno’s denial of the individual officers’ motions to dismiss on qualified

  immunity grounds, in Sebastian v. Javier Ortiz, et al., 2017 U.S. Dist. LEXIS 160744 (S.D. Fla.,

  Sept. 29, 2017). There, a speeding vehicle was pulled over in the City of Miami by officer

  Grossman who wanted to check the grade of window tints on Sebastian’s vehicle. Sebastian

  complied but refused the officer’s request to search inside his vehicle. Sebastian lowered the

  window so the officer could look inside the vehicle from outside after which Javier Ortiz arrived

  on the scene. When Sebastian refused Ortiz’ request to search the vehicle, Ortiz pulled him out

  of the car, pressed his face into the hood of his police car and handcuffed him. Sebastian claimed

  that the cuffs caused him serious nerve damage to and around his wrists. As the officers

  proceeded to search Sebastian’s vehicle, he alerted them that he had a lawful permit to carry a

  firearm and even told the officers where it was safely stored and encased. Sebastian was charged

  with reckless display of a firearm and resisting arrest without violence, which charges were later

  dismissed.
Case 1:17-cv-22153-DPG Document 94 Entered on FLSD Docket 03/20/2019 Page 4 of 5



         Similar to this district Court’s opinion in Alexandre, Judge Moreno found that the initial

  stop was lawful because there was probable cause to believe that Sebastian was speeding. The

  court denied qualified immunity on the excessive force claim because the amount of force used

  was not de minimus. The Court also found that Sebastian did not pose a threat to any officer or

  anyone else; he merely exercised a proper constitutional right to deny the officer’s request to

  search his vehicle. The Eleventh Circuit adhered to several Eleventh Circuit cases where

  qualified immunity was denied because it fell within “the slender category of cases in which the

  unlawfulness of the conduct is readily apparent even without clarifying case law”.

                                               CONCLUSION

         As stated in Plaintiff’s prior response and reiterated herein, when Torres arrived at the

  park, he learned that the prior claim of aggravated assault was exaggerated (if not entirely

  created) to satisfy the need of an earlier moment but no longer in play at the time that Torres

  arrived. Severe was no longer in the immediate area of concern and was peacefully walking into

  a public library. Although there was no need to intervene, Torres confronted him and ordered

  him to stop and come towards the officers while pointing their semi-automatic pistols at Severe.

  Severe was carrying an object clearly not created to be a weapon and which was not manifestly

  displayed by Severe in a threatening manner against the officers while he was standing 30 feet

  away from the officers. Despite this, and while Officer Ford was holstering his firearm, Torres

  shot Severe 4 times in the back and 6 times in the side, causing his death. And then, did not even

  make an effort to provide comfort and first aid. Torres should not receive qualified immunity.

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically

  filed via the EM/ECF and served on this 20th day of March, 2019 to counsel for the City of
Case 1:17-cv-22153-DPG Document 94 Entered on FLSD Docket 03/20/2019 Page 5 of 5



  Miami, Christopher Green at cagreen@miamigov.com ; hjhunnefeld@ci.miami.fl.us ;

  buschel@bglaw-pa.com




                                                  Respectfully submitted,


                                                  __s/ Richard J. Diaz__________
                                                  Richard J. Diaz
                                                  F.B.N. 0767697
                                                  3127 Ponce de León Blvd.
                                                  Coral Gables, FL 33134
                                                  Telephone: (305) 444-7181
                                                  Facsimile: (305) 444-8178
